Title: To James Madison from William C. C. Claiborne, 30 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 30 January 1806, New Orleans. “Finding that the Public Business presse⟨s⟩ very much upon me, I have proposed to Mr. Graham, that he ⟨s⟩hould conduct the internal correspondence of the Territory⟨,⟩ ⟨a⟩nd to attend particularly to Communications of local concern; in order that I may be at liberty myself to attend more especially to my Correspondence with you Department; to the Business of the Legislature, and to the organization of the Militia.
                    “To this preposal, Mr. Graham made no objection, and declaired his willingness to do whatever was in his power to promote the public good.
                    “In acquainting you with this arrangement, by which the labour and responsibility of the Secretary are greatly augmented, I cannot omit again suggesting to you, that Justice require⟨d⟩ an encrease of the compensation of that Officer. In recommending an encrease of the Secretary’s Salary, I cannot but express a wish also that the Judges may not be forgotten, for from the cheapness of money in this place, it is impossoble for these Gentlemen to live as becomes their official Standing upon the compensation now allatted them.”
                